PER CURIAM.
**57Trilicia White appeals the family court's finding that she physically neglected her two-year-old child, arguing the family court erred in finding she physically neglected the child *607by placing the child at a substantial risk of injury. We affirm pursuant to Rule 220(b), SCACR, and the following authorities: Simmons v. Simmons, 392 S.C. 412, 414, 709 S.E.2d 666, 667 (2011) ("In appeals from the family court, [an appellate court] reviews factual and legal issues de novo."); Lewis v. Lewis, 392 S.C. 381, 384, 709 S.E.2d 650, 651 (2011) ("[An] appellate court has jurisdiction to find facts in accordance with its view of the preponderance of the evidence. However, this **58broad scope of review does not require [the appellate court] to disregard the findings of the family court." (internal quotation marks omitted)); S.C.Code Ann. § 63-7-20(4)(a) (2010) (providing child abuse or neglect occurs when a child's parent "engages in acts or omissions which present a substantial risk of physical or mental injury to the child").1
AFFIRMED.2

In her brief, White also raised the issue of whether removal of the child was necessary. However, in a supplemental memorandum filed with this court, White indicated the parties had reached an agreement for her to regain custody of the child and stated the finding of physical neglect "is the reason for this appeal." Therefore, we need not address the removal issue.


We decide this case without oral argument pursuant to Rule 215, SCACR.